JUSTICE UNDERWOOD delivered the opinion of the court: The respondent in these juvenile proceedings was adjudged delinquent and made a ward of the circuit court of Ogle County on April 1, 1981, following a hearing at which the trial judge found respondent guilty of burglary. On appeal, a divided appellate court reversed the trial court’s judgment, holding that the failure to specifically allege respondent’s lack of authority to enter the private premises involved rendered fatally defective the supplemental petition filed by the State. (106 Ill. App. 3d 276.) We granted the State’s petition for leave to appeal. It is unnecessary for us to detail respondent’s unfortunate history other than to note that he had been placed on probation on June 24, 1980. Alleging that respondent had violated the conditions of his probation, the assistant State’s Attorney filed a petition for revocation of probation on January 14, 1981. On the motion of respondent’s probation officer, the trial court required respondent to undergo psychiatric evaluation at the Singer Zone Center, during which respondent escaped and committed the acts with which we are concerned. No further action was taken under the petition for revocation of probation, but a supplemental delinquency petition was filed alleging that “On or about February 28, 1981, in Monroe Center, Ogle County, Illinois, said minor [respondent] did commit the offense of BURGLARY in violation of Sec. 19—1, of Ch. 38 of the Ill. Rev. Stat. of said State, in that said minor knowingly entered a building, a garage of James Marx, located at R.R. 1, Eddy Road, Monroe Center, Illinois, with the intent to commit therein a theft.” At the hearing held thereon, Sherry Oswald, a friend of respondent’s, testified that she and respondent had been riding in her car on the morning of March 1, and that respondent had informed her that “he knew somebody’s house that we could go to that we could get some stuff because they were at church.” She testified that respondent drove to the Marx residence and that she took a tape recorder from the garage while respondent removed some tools, placing them in the trunk of her car. Her testimony also revealed that although they had been driving in Rockford throughout the entire night and early morning of February 28 and March 1, neither she nor respondent used any alcohol or drugs, and respondent’s demeanor had been normal when they were at the Marx garage. Although psychiatric testing conducted prior to the hearing indicated that respondent was sane at the time of the theft, respondent’s testimony was limited to a statement that his recollection of the incident was vague and that he was unable to remember anything other than the actual removal of the tools. James Marx testified that he worked with a church youth group and became acquainted with respondent when respondent joined that group approximately nine months prior to the hearing. Mr. Marx further stated that respondent had been a frequent visitor at the Marx residence, but that neither respondent nor any other member of the youth group was given permission to visit the premises when the Marxs were not at home. The testimony of Father Kierney, a priest who was acquainted with respondent, however, indicated that respondent had spent time alone in the Marx residence on at least one occasion. At the close of the hearing, respondent’s attorney urged the trial court to find in favor of the respondent because the supplemental petition, which failed to characterize respondent’s entry into the Marx garage as “without authority,” did not state a cause of action and the evidence established a reasonable basis for an assumption by respondent that he had authority to enter the premises. These contentions were rejected by the trial court, which found him guilty of burglary and adjudged him delinquent. The principal issue in this cause concerns the sufficiency of the allegations in the supplementary petition charging respondent with burglary. Under section 2—2 of the Juvenile Court Act, petitions in delinquency proceedings must allege facts establishing that the minor violated or attempted to violate a Federal or State law or municipal ordinance. (Ill. Rev. Stat. 1981, ch. 37, pars. 702—2, 704—1.) In addition, the Act provides minors the same procedural rights as adults “unless specifically precluded by laws which enhance the protection of such minors ***.” (Ill. Rev. Stat. 1981, ch. 37, par. 701—2(3)(a).) Respondent argues that these provisions, when considered together, require delinquency petitions to conform to the requirements of section 111—3 of the Code of Criminal Procedure of 1963 (Ill. Rev. Stat. 1981, ch. 38, par. 111—3). That section provides in part: “Form of Charge. (a) A charge shall be in writing and allege the commission of an offense by: *** (3) Setting forth the nature and elements of the offense charged; ***” (Ill. Rev. Stat. 1981, ch. 38, par. 111-3.) Pointing to the omission from the petition of the words “without authority” contained in the statutory definition of burglary, respondent contends that the petition was invalid because it failed to contain all of the elements of the offense. Section 19 — 1 of the Criminal Code of 1961 defines burglary: “Burglary. (a) A person commits burglary when without authority he knowingly enters or without authority remains within a building, *** with the intent to commit therein a felony or theft.” (Ill. Rev. Stat. 1981, ch. 38, par. 19—1(a).) While respondent’s argument has some surface logic, its premise is erroneous. It is well established that proceedings instituted under the Juvenile Court Act are not criminal in nature (see, e.g., People v. Woodruff (1981), 88 Ill. 2d 10; People v. Taylor (1979), 76 Ill. 2d 289; In re Beasley (1977), 66 Ill. 2d 385, cert. denied (1978), 434 U.S. 1016, 54 L. Ed. 2d 761, 98 S. Ct. 734), and we have consistently recognized that section 1—2(3)(a) does not extend to or guarantee to respondents in juvenile proceedings the rights accorded adult defendants in criminal proceedings. (See People v. Woodruff (1981), 88 Ill. 2d 10, 20; In re Beasley (1977), 66 Ill. 2d 385, 391.) Our conclusion that the requirements of section 111—3 of the Code of Criminal Procedure of 1963 are not applicable in juvenile proceedings is buttressed by the fact that those provisions appear exclusively in that code (cf. In re Beasley (1977), 66 Ill. 2d 385, 390), which governs only criminal prosecutions (Ill. Rev. Stat. 1981, ch. 38, par. 111—1 et seq.). As we said in Woodruff, “this court has recognized the unique nature of juvenile proceedings and the value of retaining a distinction between the juvenile and criminal processes.” (88 Ill. 2d 10, 19.) Adjudicatory hearings under the Juvenile Court Act are not intended to be adversary proceedings (Ill. Rev. Stat. 1981, ch. 37, par. 701—20) and do not lead to a criminal conviction (Ill. Rev. Stat. 1981, ch. 37, par. 702—9). Consequently, we cannot agree with respondent’s contention that the supplemental petition must conform to the requirements of section 111—3. Although juvenile proceedings are clearly not criminal prosecutions, “certain due process safeguards normally associated with criminal proceedings have been extended for the protection of juveniles to accord to them fundamental fairness.” In re Beasley (1977), 66 Ill. 2d 385, 390. Even when we have characterized such proceedings as civil in nature (see, e.g., People ex rel. Hanrahan v. Felt (1971), 48 Ill. 2d 171; In re Fucini (1970), 44 Ill. 2d 305, appeal dismissed (1971), 403 U.S. 925, 29 L. Ed. 2d 704, 91 S. Ct. 2242), we have insisted upon adequate notice to the parties and that the proceedings otherwise comport with fundamental due process requirements. (In re Gault (1967), 387 U.S. 1, 18 L. Ed. 2d 527, 87 S. Ct. 1428. See McKeiver v. Pennsylvania (1971), 403 U.S. 528, 29 L. Ed. 2d 647, 91 S. Ct. 1976; In re Winship (1970), 397 U.S. 358, 25 L. Ed. 2d 368, 90 S. Ct. 1068. See also In re Thompson (1980), 79 Ill. 2d 262; People v. Taylor (1979), 76 Ill. 2d 289; In re Beasley (1977), 66 Ill. 2d 385.) Determining due process requirements in a given case, apart from statutory provisions, necessitates an examination of the proceedings in terms of fundamental fairness. In re Thompson (1980), 79 Ill. 2d 262; People v. Taylor (1979), 76 Ill. 2d 289, 302. While the violation of law alleged in a delinquency petition need not be stated in conformity with criminal code requirements, fundamental fairness demands a statement of facts leaving no real doubt as to the acts charged. In measuring the sufficiency of that statement, we believe the standard used to determine the sufficiency of a criminal complaint challenged for the first time on appeal may appropriately be employed. Under that test, allegations are sufficient if they “ '*** apprised the accused of the precise offense with sufficient specificity to prepare his defense and allow the pleading of a resulting conviction as a bar to future prosecution arising out of the same conduct.’” People v. Walker (1980), 83 Ill. 2d 306, 314; quoting People v. Pujoue (1975), 61 Ill. 2d 335, 339. See also People v. Rege (1976), 64 in. 2d 473; People v. Grant (1974), 57 Ill. 2d 264. Examination of the earlier-quoted charge in the supplemental petition leaves no doubt that it provided respondent with adequate notice of the acts charged and that he was not prejudiced by the omission of the phrase “without authority.” Similarly, the allegations are sufficiently specific to preclude, on double jeopardy grounds, any future prosecution based upon the same conduct. We accordingly hold the supplemental petition was valid. Respondent’s contention that the State failed to prove that his entry was unauthorized is not persuasive. Weighing the testimony of the witnesses regarding the extent of respondent’s authority, if any, was within the province of the fact finder, and it is well established that we will not substitute our judgment for that of the trier of fact to reverse a finding of guilt unless the evidence is sufficiently improbable to raise a reasonable doubt concerning that finding. (See, e.g., People v. Carlson (1980), 79 Ill. 2d 564, 583; People v. Vriner (1978), 74 Ill. 2d 329, 342; cert. denied (1979), 442 U.S. 929, 61 L. Ed. 2d 296, 99 S. Ct. 2858; People v. Manion (1977), 67 Ill. 2d 564, 578, cert. denied (1978), 435 U.S. 937, 55 L. Ed. 2d 533, 98 S. Ct. 1513.) In light of the owner’s uncontroverted testimony that respondent was never given permission to enter his garage, coupled with his statement that respondent was never authorized to enter the Marx home when no one was at home, the evidence supporting the finding of guilt in this cause is not so improbable as to justify a reasonable doubt of respondent’s guilt. For the reasons stated, the judgment of the appellate court is reversed and the judgment of the circuit court is affirmed. Appellate court reversed, circuit court affirmed.